Citation Nr: 1334845	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent.  

2.  Entitlement to an initial compensable rating for onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 rating decision granted service connection for onychomycosis and assigned a 0 percent rating, effective September 9, 2009.  The May 2010 rating decision granted service connection for  PTSD and assigned a 10 percent rating, effective December 31, 2009.  

A March 2011 rating decision assigned a 30 percent rating for PTSD, effective December 31, 2009.  As the award is not a complete grant of benefits, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993)

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

In correspondence dated in July 2013, the Veteran was notified that he was scheduled for a Travel Board hearing scheduled at the RO in August 2013.  The letter was returned as "not deliverable as addressed."  The letter was sent to an address in Texas.  

Associated with the claims file are a list of various addresses for the Veteran and one page listing an address for the Veteran in New Mexico.  It is not clear what the Veteran's current address of record is.  

A review of the claims file reveals that the Travel Board hearing was postponed in August 2013.  However, it does not appear the hearing was rescheduled.  Therefore, the Veteran should be scheduled for a hearing before the Board, held at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Notify the Veteran and his representative of the date, time, and place of the hearing.  Confirm that the notification is sent to the most recent mailing address of record for the Veteran.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

